DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 10-17 are pending.
	Claims 1-9 have been cancelled.
	Claims 10-17 have been added.
	Claims 10-17 are examined on the merits.

Claim Objections
3.	Claim 13 is objected to because of the following informality: on line 3 of the claim the recitation “…sunitinib to said subject to which is added (plus) 120%...” is cited.   The italicized terms, added and plus imply the same intent.  Hence, the two terms, “side by side” within the claim seems superfluous. 
Correction is required.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claim 17 is indefinite in the recitations, “for example” and “such as” on lines 8 and 9, respectively.  These recitations are indefinite exemplary claim language that do not clarify the scope of the claim.  Hence, the metes and bounds cannot be determined.








Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The claimed invention (claims 10-17) is directed to a judicial exception without significantly more. The claim(s), 10-16 recite(s) an in vitro or ex vivo method of assessing a renal cancer patient’s sensitivity to sunitinib treatment comprising assessing the expression level of soluble CD146 (sCD146) as compared to a reference level sCD146 before and after said treatment, wherein a sCD146 expression level below the reference expression level is indicative of sensitivity to sunitinib and if the patient’s sCD146 expression level is identical to or above the reference expression level is indicative of the patient’s resistance to sunitinib. 
	Moreover, claim 17 recite(s) an in vitro or ex vivo method of selecting an efficient renal cancer treatment, wherein a renal cancer patient’s sensitivity to sunitinib treatment comprising assessing the expression level of sCD146 as compared to a reference level sCD146 before said treatment, wherein if the patient’s sCD146 expression level is identical to or above the reference expression level is indicative that the sole sunitinib treatment is not efficient and hence an additional compound, i.e. a sCD146 antibody should be administered.  And conversely, if the patient’s sCD146 expression level is below the reference expression level is indicative that the sole sunitinib treatment is efficient in treating the renal cancer.
This judicial exception is not integrated into a practical application because gathering information and observing levels of the said marker in biological samples from a subject, as well as a control required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not
recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. The claims describe the relationship between the expression level of sCD146 in a sunitinib treated renal cancer patient’s sample as compared to a reference level correlated to the patient’s sensitivity to the treatment.  Claim 17 further describes the relationship between the two sets of expression levels of sCD146, the patient’s sensitivity to the treatment, as well as the whether or not additional treatment is required.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the level of sCD146 is assayed in the treated patient and compared to the reference level of sCD146, which are detected by conventional means of assaying expression of peptides and/or proteins, wherein additional treatment may or may not be administered, there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  There is the mental step of comparing and description of law of nature, wherein certain levels, high or low, reads on the sensitivity or insensitivity of the cancer is to sunitinib treatment.  Claim 17 also includes the mental step of selecting.
	Step 2B:  there is no inventive concept present in the clams.  The steps of analyzing the level of sCD146 in the patient’s biological sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skill in the art the comparison and the level of sCD146 between samples from a renal cancer patient and a reference sample, wherein the levels identify an individual as having a cancer sensitive or insensitive to sunitinib and whether or not an additional treatment should commence. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 10-17 drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting sCD146 in a biological sample from a renal cancer patient treated with sunitinib and correlating it to the cancer’s sensitivity or insensitivity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of sCD146 has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus or incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “determining”, “determined”, “comparing”, “assessing”, “calculated” and “selecting”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.










Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitvogel, WO 2014/044791 A2 (published 27 March 2014/ IDS reference #1 submitted January 20, 2022), and further in view of Wang et al. (Molecular Cancer 13:39, 11 pages, 26 February 2014), Gbormittah et al. (J. Proteome Res. 13: 4889-4900, September 3, 2014/ IDS reference #3 submitted January 20, 2020) and Stalin et al. (Oncogene 35: 5489-5500, published 11 April 2016).  Zitvogel teaches methods of predicting or monitoring the sensitivity of a renal cancer to a chemotherapy, such as sunitinib, as well as determining the responsiveness or resistance to said chemotherapy, see abstract; page 1, lines 6-16; and page 10, lines 10-14 and 16-27.  Tumor samples were obtained following surgery and the chemotherapeutic drug is administered before any surgery, see page 8, lines 3-8; and Patient…section bridging pages 23 and 24.
The renal cancer is a metastatic renal cancer (RCC), see page 10, lines 16-27. The methods utilize reference expression levels that are levels of a soluble protein biomarker within a control sample in comparison to levels of expression of the soluble biomarker from a biological sample of a patient before and/or after the administration of the treatment regimen, see page 10, lines 4-8 and 29-32. The “reference value”, “reference expression level” or “control value” is the level of the soluble [biomarker] in a control sample derived from one or more subjects (reference population) having a cancer, and is typically the median value when obtained from the reference population” and as such one of ordinary skill in the art would arrive at the set percent set forth in claim 13, see page 10, last paragraph; and Figure legends beginning on page 21.  
Biological samples include fluid samples, serum, blood and plasma, see page 9, lines 6-11.  
Zitvogel teaches “…an in vitro or ex vivo method of predicting (or assessing) or monitoring the sensitivity of a subject having [for instant, a renal] tumor to a chemotherapy, which method comprises a step a) of determining, in a biological sample from said subject, the presence, absence or expression level of a soluble [biomarker] and when the expression level is determined  a step b) of comparing said expression level to a reference expression level, thereby assessing or monitoring whether the subject having a [renal] tumor is responsive or resistant to the chemotherapy”, see page 4, last paragraph.
	Zitvogel also teaches ”an in vitro or ex vivo method of selecting an appropriate chemotherapeutic treatment of a renal cancer for a subject having a renal cancer, which method comprises a step a) of determining, in a biological sample of said subject, the expression level of soluble [biomarker] and a step b) of comparing said level to a soluble [biomarker] reference expression level, 
i) a soluble [biomarker] expression level above the soluble [biomarker] reference expression level being the indication that…an antiangiogenic drug [such as sunitinib] will not be efficient in the subject, and a step c) of selecting a distinct chemotherapeutic treatment of the renal cancer; and 
ii) a soluble [biomarker] expression level below the soluble [biomarker] reference expression level being the indication that… an antiangiogenic drug… will be efficient in the subject… said antiangiogenic drug… being an appropriate chemotherapeutic treatment of the renal cancer”, see page 5, 1st paragraph.
	Zitvogel does not teach the claimed methods, wherein the soluble biomarker assayed is soluble CD146 (sCD146) and the metastatic renal cancer is clear cell renal cancer (ccRCC).  Zitvogel also does not teach an additional treatment agent is a sCD146 antibody.
	However, Wang teaches clear cell renal cancer (ccRCC) is a subtype of metastatic RCC, as well as one of two of the most common RCC subtypes, see Introduction on page 1; and last six lines of 1st column on page 8.
Gbormittah teaches CD146 is highly expressed in ccRCC plasma, see page 4894, 2nd column, full paragraph and paragraph bridging pages 4894 and 4895. 
Stalin teaches detecting sCD146 utilizing Elisa kits, see page 5499, Peptides…section.  Stalin also teaches a monoclonal anti-sCD146 antibody (M2J-1 mAb) that is able to “…inhibit cancer cell proliferation and survival”, as well as “…[induce] apoptosis and senescence of cancer cells”, see page 5492; and Supplementary Fig.2 on page 5.  These results were further exemplified in in vivo assays, wherein the said antibody, M2J-1 was able to inhibit angiogenesis, as well as survival of the sCD146 expressing tumors and decrease vascularization, autocrine effects of sCD146 and expression of pro-tumoral proteins in CD146-positive tumors, see pages 5492 and 5494-5497.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the soluble marker, sCD146 in metastatic ccRCC, a predominant subtype of metastatic RCC using the analysis provided in Zitvogel because it is known to be highly secreted by cancer cells, see Stalin, Figure 1 and caption on pages 5489 and 5490. CD146 has been found to be highly expressed in kidney tumors and because soluble forms of other candidate renal cancer biomarkers have been successfully assayed, see Gbormittah.  One of ordinary skill in the art would have been motivated to ascertain information regarding the soluble form of CD146 in metastatic ccRCC as Gbormittah establishes the need to assay and identify additional candidate biomarkers in order to authenticate relevant biomarkers for the ccRCC subtype and gain diagnostic data for advent of targeted therapies, see all references, particularly Wang, Zitvogel and Gbormittah.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat sunitinib insensitive renal cancer with an additional therapeutic agent, such as M2J-1mAb.  One of ordinary skill in the art would have been motivated to administer M2J-1 mAb after an initial failed treatment because Stalin states “[t]argeting sCD146 with a novel neutralizing antibody could…constitute an innovative therapeutic strategy for the treatment of CD146-positive tumors” and in mice the therapeutic antibody inhibited cancer cell proliferation and survival, see abstract; page 5492, paragraph bridging the columns; M2J-1 decreases growth…section beginning on page 5494 and corresponding Figure 6 on page 5496; M2J-1 mAb decreases the expression…section beginning on page 5497. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Dufies, M. et al. Soluble CD146 is a predictive marker of pejorative evolution and of sunitinib efficacy in clear cell renal cell carcinoma. Theranostics 8(9):2447-2458, published March 28, 2018.


13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



01 September 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643